Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s submitted claim language filed 9 September 2020.  Claims 1-25 are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9 September 2020 were filed along with the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” of Figure 1 has been used to designate both "action determinator (an estimator) 15" within the disclosure at page 6, lines 3-4, and  "movement determinator 15" within Figure 1, with the only reference to a movement being found within at least page 3, lines 23-24 {i.e. “a movement (an action) of a human”}.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “an estimator configured to…”, “a data acquirer configured to…”, “a sensor device provided for”, and “processing circuitry configured to”, at least within Claims 1, 15, 21 & 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

        
	Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitation of Independent Claim 1 to, “estimate a state of an observation target on a first time, based on data on the first time included in time-series data obtained from the observation target”, refer to the abstract of estimating that can practically be performed in the human mind, and as such, under the broadest reasonable interpretation they amount to a mental process.  
Claim 1 as currently provided, fails to recite additional elements that integrate the judicial exception disclosed above into a practical application.  The “information processing apparatus” and “estimator” are being utilized for the implemented method is recited at a high-level of generality (i.e., as a generic computer for estimating a state of on observation target on a first time) such that they amount to no more than mere instructions to utilize generic computer components.   The mere execution of these tasks using conventionally used hardware components does not integrate an abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “information processing apparatus” and “estimator” to perform the estimating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Independent Claims 23 & 24 have been analyzed using similar rationale and are similarly not patent eligible as they are directed to an abstract idea without significantly more, while utilizing at least “a non-transitory computer readable medium having a computer program stored therein...”.  Additional elements discussed within Independent Claims 23 & 24 discuss of using at least “a non-transitory computer readable medium having a computer program stored therein...” and ”a display device...”, respectively, amounting to no more than the utilization of mere program instructions to apply the exception using generic computer components, such as a “display device”, for the application of one or more operations.  The “non-transitory computer readable medium having a computer program stored therein...” and “information processing apparatus comprising: processing circuitry configured to display a state of an observation target on a first time on a display device...” are performed operations, used singularly or in combination, that do not amount to significantly more than the judicial exception. 

Dependent Claims 2 provides the limitation, “wherein the time-series data is time-series data of an action of the observation target”, amounting to the mere defining of the abstract idea of “estimating”, which pertains to time series data associated with an action for the performance of one or more of a plurality of functions in providing for the estimation of the state of an observation target using at least one or more of an information processing device.  The claim further expounds on the abstract idea to mentally “estimate”, as discussed within the Independent Claim 1, using well-known, routine and conventionally used techniques.  This additional limitation is not indicative of integration into a practical application because it is merely the addition of insignificant extra-solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), making them not enough to turn the abstract idea of the Independent Claims into a practical application.  
Claim 3 provides the limitation, “wherein the estimator estimates the state of the observation target, based on a time section including the first time in the time-series data”, amounting to the mere estimation/prediction of a condition for an object over various periods of time, which is a well-known, routine and conventionally used technique using insignificant extra-solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). 
In similar fashion, Claim 4 provides the limitation, “wherein the estimator estimates the state of the observation target, using a classification model associated with the time section including the first time”, amounting to the mere prediction of a condition for an object over various periods of time using well-understood, routine and conventionally used techniques utilizing insignificant extra-solution activity, such as an estimator and a classification model, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012).    
Claim 5 provides the limitation, “wherein the classification model associates a variable to which data obtained from the observation target is allocated, with a value representing the state of the observation target”, and “the estimator estimates the state of the observation target, based on the classification model and on the data on the first time” amounting to the mere classification of data elements and the estimation/ prediction of a condition for one or more of an object over various periods of time, which are well understood, routine and conventionally used techniques utilizing insignificant extra-solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), as the utilized computer components do not impose meaningful limits on the scope of those claims.
Claim 6 provides the limitation, “wherein the estimator determines a class in a state on the first time”, amounting to the mere determination of a class for an object’s state, which is a well-understood, routine and conventionally used technique using insignificant extra-solution activity, such as an estimator, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)  
Similarly, Claim 7 provides the limitation, “wherein the class is a first class where the state on the first time is right, or a second class where the state on the first time is wrong”, amounting to the mere defining/determination of a class of a state of an observation target determined by the aforementioned “estimator”, which is a well-understood, routine and conventionally used technique, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012).
Claim 8 provides the limitation, “wherein the time-series data includes at least one first time section, and at least one second time section, and when the first time is included in the first time section, the estimator estimates the state of the observation target”, amounting to the mere defining of a time-series data and further estimation of information using a generic computer component such as an “estimator”, which is considered well-understood, routine, and conventionally used techniques using insignificant extra-solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012).
Claim 9 provides the limitation, “wherein when the first time is included in the second time section, the estimator does not estimate the state of the observation target”, amounting to the mere defining of a time-series data when estimating information, considered well-understood, routine, and conventionally used techniques using insignificant extra-solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012).  
Claim 10 provides the limitations, “wherein the time-series data includes a plurality of the first time sections, a plurality of the classification models are associated with the plurality of the first time sections” and “the estimator estimates the state of the observation target, using the classification model associated with the first time section including the first time”, amounting to the amounting to the mere classification of data elements and the estimation/ prediction of a condition for one or more of an object over various periods of time, which are well understood, routine and conventionally used techniques utilizing insignificant extra-solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), as the utilized computer components do not impose meaningful limits on the scope of those claims.    
In similar fashion, Claim 11 provides the limitations, “wherein the classification models are associated with the second time section, the first time section is a time section where identification performances of the classification models are high, and the second time section is a time section where the identification performances of the classification models are low”, amounting to the mere classification of information using well-understood, routine and conventionally used techniques having insignificant extra-solution activity similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), as the utilized computer components do not impose meaningful limits on the scope of those claims.
Claim 12 provides the limitations, “wherein based on a plurality of the time-series data and on a plurality of the classes allocated to the plurality of the time-series data, estimation of the first time section and generation of the classification model are performed”, amounting to the mere estimation/ prediction of a time section, which is considered a well-understood, routine and conventionally used technique used for the estimation of data, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), as the utilized computer components do not impose meaningful limits on the scope of those claims.    
Claim 13 provides the limitations, “further comprising a model tree including a plurality of nodes, a branch condition concerning the time, and a plurality of the classification models associated with a plurality of end nodes among the plurality of nodes, the estimator estimates the classification model to be used to estimate the state of the observation target, using the first time and the model tree”, amounting to the mere estimation/ prediction of state information and the classification of data elements, considered well-understood, routine and conventional techniques using insignificant extra-solution activity, such as an estimator, classification models and one or more of a model tree having nodes and edges, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012).    
Claim 14 provides the limitation, “wherein based on a plurality of the time-series data and a plurality of classes allocated to the plurality of the time-series data, the model tree is generated or updated”, amounting to the mere generating or updating of at least a model tree having nodes and edges based on time data, considered well-understood, routine and conventionally used techniques utilizing insignificant extra-solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), as the utilized computer components do not impose meaningful limits on the scope of those claims.
Claim 15 provides the limitation, “further comprising a data acquirer configured to acquire the time-series data”, amounting to the mere retrieval of time data, considered a well-understood, routine, and conventionally used technique for retrieving data, while utilizing insignificant extra-solution activity in the form of a “data acquirer”, similar to Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, as the utilized computer components do not impose meaningful limits on the scope of those claims.   
Claim 16 provides the limitation, “wherein the state of the observation target is an action of the observation target”, amounting to the mere defining of the state of an observed entity over time, which is considered a well-understood, routine, and conventionally used technique for utilizing data using insignificant extra solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), as the utilized computer components do not impose meaningful limits on the scope of those claims.  
Similarly, Claim 17 provides the limitation, “wherein the action of the observation target is a human rehabilitation action”, amounting to the mere defining of the state of an observed entity over time, which is considered a well-understood, routine, and conventionally used technique for utilizing data using insignificant extra solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), as the utilized computer components do not impose meaningful limits on the scope of those claims.  
Similarly, Claim 18 provides the limitation, “wherein the action of the observation target is a travel of a mobile body”, amounting to the mere defining of the state of an observed entity over time, which is considered a well-understood, routine, and conventionally used technique for utilizing data using insignificant extra solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), as the utilized computer components do not impose meaningful limits on the scope of those claims.  
Claim 19 provides the limitation, “wherein the time-series data is track data of an action of the observation target”, amounting to the mere defining of the time data as track data, which is considered a well-understood, routine, and conventionally used technique for utilizing data using insignificant extra solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), as the utilized computer components do not impose meaningful limits on the scope of those claims.  
Claim 20 provides the limitation, “wherein the observation target is a demand amount”, amounting to the mere defining of the observed entity over time which is considered a well-understood, routine, and conventionally used technique for utilizing data using insignificant extra solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), as the utilized computer components do not impose meaningful limits on the scope of those claims.  
Claim 21 provides the limitation, “further comprising a data acquirer configured to acquire the time-series data from a sensor device provided for the observation target”, amounting to the mere retrieval of time data well-understood, routine, and conventionally used technique for retrieving data, while utilizing insignificant extra-solution activity in the form of a “data acquirer” and “a sensor device”, similar to Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, as the utilized computer components implemented on a computer do not impose meaningful limits on the scope of those claims.  
Claim 22 provides the limitation, “wherein estimation of the state of the observation target is right or wrong determination of the state of the observation target”, amounting to the mere defining of an estimation/ predicted determination for the observed entity over time, considered a well-understood, routine, and conventionally used technique for performing estimation calculations while incorporating insignificant extra-solution activity, similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), as the utilized computer components do not impose meaningful limits on the scope of those claims .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 & 15-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gardner et al (USPG Pub No. 20210064388A1; Gardener hereinafter).

As for Claim 1, Gardner teaches, An information processing apparatus, comprising 
an estimator configured to estimate a state of an observation target on a first time, based on data on the first time included in time-series data obtained from the observation target (see pp. [0003], [0013]; e.g., the reference of Gardner teaches of using machine learning to monitor characteristics of server environments over periods of time, where the state of the server environment can be determined as “active” or idle based on usage information such as usage patterns, for example.  Paragraph [0013] teaches of monitoring the activity of a server environment over a period of time {i.e. Applicant’s “estimate a state of an observation target on a first time”}, and based on the monitored activity of the server environment, a measure of user-initiated activity of a server over the period of time {i.e. Applicant’s “based on data on the first time included in time-series data”}, reading on Applicant’s claimed limitation).
As for Claim 2, Gardner teaches, wherein the time-series data is time-series data of an action of the observation target (see pp. [0003], [0017]; e.g., paragraph [0017] of Gardner discusses the monitoring of output data by at least the machine learning model, indicative of levels of server environment utilization within a predicted period of time, based on at least historical user activity as discussed within previously cited paragraph [0003], which is considered equivalent to Applicant’s “time-series data of action”).
As for Claim 3, Gardner teaches, wherein the estimator estimates the state of the observation target, based on a time section including the first time in the time-series data (see pp. [0037]; e.g., the reference of Gardner teaches of monitoring a variety of factors associated with a server environment, and using those factors to train a machine learning model to predict a likelihood of usage over a predetermined period of time, thus, estimating one or more states based one a plurality of variables for a monitored target).
As for Claim 4, Gardner teaches, wherein the estimator estimates the state of the observation target, using a classification model associated with the time section including the first time (see pp. [0037]; e.g., the reference of Gardner teaches of monitoring a variety of factors associated with a server environment, and using those factors to train a machine learning model to predict a likelihood of usage over a predetermined period of time, thus, estimating one or more states based one a plurality of variables for a monitored target).
As for Claim 5, Gardner teaches, wherein the classification model associates a variable to which data obtained from the observation target is allocated, with a value representing the state of the observation target (see pp. [0036-0039]; e.g., the reference of Gardner teaches of implementing the process of associating a variety of factors {i.e. Applicant’s “associates a variable”} with a server environment, such as stored and retrieved activity data of the server environment, and using those factors to train a machine learning model to predict a likelihood of usage over a predetermined period of time.  According to at least paragraph [0089], the machine learning model can be a classifier that outputs an indication of whether to “shut down” or “power on” the server environment)., and 
the estimator estimates the state of the observation target, based on the classification model and on the data on the first time (see pp. [0003]; e.g., according to paragraph [0003], if a trained machine learning model predicts a low usage of environment, for example, instructions can be sent to cause the environment to be automatically shut down, helping to conserve or reallocate resources and increase efficiency.  Further elaboration is provided within paragraph [0086] of Gardner).
As for Claim 6, Gardner teaches, wherein the estimator determines a class in a state on the first time (see pp. [0061]; e.g., as stated within the cited paragraph [0061], a machine learning model can act as a classifier and produces indication, such as a label {i.e. classification label equivalent to a “class in a state”}, indicating the “Shut Down” or “Power On” of a server environments based on a “usage likelihood”, for example).
As for Claim 7, Gardner teaches, wherein the class is a first class where the state on the first time is right, or a second class where the state on the first time is wrong (see pp. [0061]; e.g., as stated within the cited paragraph [0061], a machine learning model can act as a classifier and produces indication, such as a label {i.e. “classification label” equivalent to a “class in a state”}, indicating the “Shut Down” or “Power On” of a server environments based on a “usage likelihood”, for example. According to earlier text of at least paragraph [0007], the machine learning model’s predictions can be determined as correct or incorrect {i.e. “right” or “wrong”} based on the activities of users within periods of time, such as a computer system shutting down a server environment because no logged in users have been active for two days, reading on Applicant’s claimed limitation).
As for Claim 8, Gardner teaches, wherein the time-series data includes at least one first time section, and at least one second time section, and when the first time is included in the first time section, the estimator estimates the state of the observation target (see pp. [0050-0053]; e.g., the cited portions of Gardner teach of utilizing both “activity data” and “historical activity data” having at least two identified portions considered equivalent to Applicant’s “first time section” and “second time section”, as historical activity data can be retrieved and utilized for time periods in which the server environment previously received a “high number”/ “low number” of connection requests from client devices,  respectively, and using the information to train the one or more learning models to recognize times when to shut down the server environment.  The historical data is used to accurately predict when the server environment will receive requests, thus, being indicative of different states of the server environment).
As for Claim 9, Gardner teaches, wherein when the first time is included in the second time section, the estimator does not estimate the state of the observation target (see pp. [0054-0057]; e.g., the cited portions of Gardner provides examples of when analyzed activity data and historical activity data indicate a likelihood that the server environment will be used over a predetermined period of time, such as a 12% likelihood, that is reflective of a “low number” of connection requests from client devices).
As for Claim 10, Gardner teaches, wherein the time-series data includes a plurality of the first time sections, a plurality of the classification models are associated with the plurality of the first time sections (see pp. [0052-0053]; e.g., the cited portions of Gardner teach of retrieving historical activity data of the server environment, which can be indicative of a “high number of requests from client devices”, which Examiner associates as being equivalent to Applicant’s “first time sections” for the identification of “a high number of connection requests from clients”, for example, and training the one or more learning models in regards to that recognition), and 
the estimator estimates the state of the observation target, using the classification model associated with the first time section including the first time (see pp. [0053]; e.g., as stated within the cited paragraph, the historical activity data can be used to train the machine learning model to more accurately predict when the server environment will receive connection requests from client devices, reading on Applicant’s claimed limitation).
As for Claim 11, Gardner teaches, wherein the classification models are associated with the second time section, the first time section is a time section where identification performances of the classification models are high, and the second time section is a time section where the identification performances of the classification models are low (see pp. [0050-0053]; e.g., the cited portions of Gardner teach of utilizing both “activity data” and “historical activity data” {i.e. “time section where identification performances of the classification models are high”/ “identification performances of the classification models are low”}, as historical activity data can be retrieved and utilized for time periods in which the server environment previously received a “high number”/ “low number” of connection requests from client devices,  respectively, using the information to train the one or more learning models to recognize times when to shut down the server environment).
As for Claim 12, Gardner teaches, wherein based on a plurality of the time-series data and on a plurality of the classes allocated to the plurality of the time-series data, estimation of the first time section and generation of the classification model are performed (see pp. [0036-0039]; e.g., the reference of Gardner teaches of implementing the process of associating a variety of factors {i.e. Applicant’s “associates a variable”} with a server environment, such as stored and retrieved activity data of the server environment {i.e. “plurality of time-series data”}, and using those factors to train a machine learning model {i.e. generation of the classification model”} to predict a likelihood of usage over a predetermined period of time.  Paragraph [0081] teaches of the training of machine learning models, and at least paragraph [0089] teaches that the machine learning model can be a classifier that outputs an indication of whether to “shut down” or “power on” the server environment).
As for Claim 15, Gardner teaches, further comprising a data acquirer configured to acquire the time-series data (see pp. [0072-0073]; e.g., the reference of Gardner teaches of retrieving activity data from the server environment by the computing system, which stores a copy in a database for the potential re-training of the machine learning model  The computer system retrieves historical activity data including activity data conducted over various periods of time, considered equivalent to the acquiring of time-series data).
As for Claim 16, Gardner teaches, wherein the state of the observation target is an action of the observation target (see pp. [0013-0015]; e.g., the reference of Gardner teaches of storing state information and utilizing state information representing tasks initiated on a server environments, where the server environments is the observation target over one or more periods of time).
As for Claim 17, Gardner teaches, wherein the action of the observation target is a human rehabilitation action (see pp. [0016-0017]; e.g., the reference of Gardner teaches of initiating at least the shut down of a server environment based on determining the output of the machine learning model is indicative of being below a minimum level, for example, where the “shut down” is an action of the monitored server environment).
As for Claim 18, Gardner teaches, wherein the action of the observation target is a travel of a mobile body (see pp. [0115], [0126-0127]; e.g., use of at least a mobile device within the computing system for the monitoring of usage patterns/activity within a server environment).
As for Claim 19, Gardner teaches, wherein the time-series data is track data of an action of the observation target (see pp. [0003], [0017]; e.g., paragraph [0017] of Gardner discusses the monitoring of output data by at least the machine learning model, indicative of levels of server environment utilization within a predicted period of time, based on at least historical user activity as discussed within previously cited paragraph [0003], which is considered equivalent to Applicant’s “time-series data of action”).
As for Claim 20, Gardner teaches, wherein the observation target is a demand amount (see pp. [0003]; e.g., one or more of a plurality of users {i.e. Applicant’s “observation target”} of a computer server on a computing system can be monitored based on output data indicative of a prediction of how likely the environment is to have at least a “threshold level of demand or utilization in a future time period” based on at least “historical user activity”).
As for Claim 21, Gardner teaches, further comprising a data acquirer configured to acquire the time-series data from a sensor device provided for the observation target (see pp. [0131]; e.g., the system can utilize feedback provided by any form of sensory feedback, such as visual, auditory, and/or tactile feedback providing usable user input in the form of acoustic, speech or tactile input, reading on Applicant’s claimed limitation).
As for Claim 22, Gardner teaches, wherein estimation of the state of the observation target is right or wrong determination of the state of the observation target (see pp. [0061]; e.g., as stated within the cited paragraph [0061], a machine learning model can act as a classifier and produces indication, such as a label {i.e. “classification label” equivalent to a “class in a state”}, indicating the “Shut Down” or “Power On” of a server environments based on a “usage likelihood”, for example. According to earlier text of at least paragraph [0007], the machine learning model’s predictions can be determined as correct or incorrect {i.e. “right” or “wrong”} based on the activities of users within periods of time, such as a computer system shutting down a server environment because no logged in users have been active for two days, reading on Applicant’s claimed limitation).

Independent Claims 23-25 amount to an “information processing method”, “non-transitory computer readable medium”, and “information processing apparatus”, respectively, comprising instructions that, when executed by one or more processors, performs the functions executable by the information processing apparatus of Independent Claim 1.  Accordingly, Claims 23-25 are rejected for substantially the same reasons as presented above for Claim 1, and based on the references’ disclosure of the necessary supporting hardware and software (Gardner; see Fig. 5; see pp. [0115-0120]; e.g., method for implementation integrating hardware and software components).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al (USPG Pub No. 20210064388A1; Gardener hereinafter) in view of Saripalli et al (USPG Pub No. 20200337648A1; Saripalli hereinafter).

As for Claim 13, Gardner provides for computer systems that can automatically shut down a computer environment based on usage information.
Garder does not explicitly recite the limitation of, “further comprising a model tree including a plurality of nodes, a branch condition concerning the time, and a plurality of the classification models associated with a plurality of end nodes among the plurality of nodes, the estimator estimates the classification model to be used to estimate the state of the observation target, using the first time and the model tree”.
The reference of Saripalli teaches, “further comprising a model tree including a plurality of nodes, a branch condition concerning the time, and a plurality of the classification models associated with a plurality of end nodes among the plurality of nodes (see pp. [0062-0065]; e.g., the reference of Saripalli provides for the execution of one or more artificial intelligence models trained on aggregated time series data to at least predict a medical event and/or classify a medical machine event {i.e. Abstract}.  Cited paragraphs [0062-0065] discuss the use of neural networks having layers connected with neural connects {i.e. Applicant’s “branch condition”} and including a plurality of nodes, where the one or more neural networks are considered equivalent to Applicant’s “model tree” having “a plurality of nodes” and branches.  Each input corresponds to a node of an input layer, and each node of the input layer has a connection to each node of a hidden layer, where each node is then connected to an output layer. Time series data, such as sensor data, can be processed by artificial neural network algorithms.  Paragraphs [0075-0076] discuss a “graph neural network (GNN) operating on a graph stricture, and associated with node labels.  The graph includes nodes and edges linked with time-series monitoring data at a time).  
“the estimator estimates the classification model to be used to estimate the state of the observation target, using the first time and the model tree” (see pp. [0051-0052]; e.g. Earlier text of paragraphs [0051-0052] discuss frameworks including a computer executing one or more deep learning models and hybrid reinforcement learning models trained on aggregated machine timeseries data, and ordered per patient to predict one or more future events. Additionally, paragraphs [0100-0102] teach of the use of at least one or more of a classifier, considered equivalent to Applicant’s “classification model”, used to apply one or more AI models to a data sample of interest).
The combined references of Gardner and Sarapalli are considered analogous art for being within the same field of endeavor, which is the use of machine learning to monitor characteristics of server environments.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of neural networks having nodes and edges for the prediction of states and/or events, as taught by Sarapalli, with the method of Gardner, in order to alleviate the issue that data suffering from noise and lack of ground truth cannot effectively and reliably be leveraged, as existing solutions are deficient in addressing this concern (Saripalli; [0004-0005])
As for Claim 14, Gardner provides for computer systems that can automatically shut down a computer environment based on usage information.
Garder does not explicitly recite the limitation of, “wherein based on a plurality of the time-series data and a plurality of classes allocated to the plurality of the time-series data, the model tree is generated or updated”.
Sarapalli teaches, “wherein based on a plurality of the time-series data and a plurality of classes allocated to the plurality of the time-series data, the model tree is generated or updated” (see pp. [0061]; e.g., the reference of Sarapalli teaches of utilizing neural networks to at least classify images and/or associate labels with identified objects.  Paragraph [0149] provides further elaboration, as time series data from one or more patients of the medical system can be used to generate a detection, classification, prediction and/or other output for the training, testing, updating, and driving of one or more AI models to produce an output).
The combined references of Gardner and Sarapalli are considered analogous art for being within the same field of endeavor, which is the use of machine learning to monitor characteristics of server environments.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of neural networks having nodes and edges for the prediction of states and/or events, as taught by Sarapalli, with the method of Gardner, in order to alleviate the issue that data suffering from noise and lack of ground truth cannot effectively and reliably be leveraged, as existing solutions are deficient in addressing this concern (Saripalli; [0004-0005])
Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Noon et al (USPG Pub No. 20200166909A1) teaches real-time adaptive control of manufacturing processes using machine learning.
***Galitsky et al (USPG Pub No. 20200265195A1) teaches using communicative discourse trees to detect distributed incompetence.
**Perl et al (USPG Pub No. 20190102840A1) teaches an electronic system for dynamic, quasi-realtime measuring and identifying driver maneuvers solely based on mobile phone telemetry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								5/16/2022